Citation Nr: 1513059	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-42 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), anxiety disorder not otherwise specified (NOS), generalized anxiety disorder (GAD) and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to May 1985 and from November 1986 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing has been associated with the record.

In August 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.

VA examination in April 2014 indicated assessment of adjustment disorder with mixed anxiety and depression, and this disorder has been included in the claim description.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).



FINDINGS OF FACT

1.  A diagnosis of PTSD conforming to the DSM-IV or DSM-V has not been rendered at any time during the pendency of this claim.

2.  An acquired psychiatric disability, to include MDD, anxiety disorder NOS, GAD, and adjustment disorder with mixed anxiety and depressed mood, is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

2.  An acquired psychiatric disability, to include MDD, anxiety disorder NOS, GAD and adjustment disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August 2009 and March 2010.  She was invited to submit evidence regarding her reported stressors, which she did.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence, afforded the Veteran examinations and obtained medical opinions as to the etiology of her claimed disabilities.  She has been afforded the opportunity to give testimony before the Board.  

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2012 hearing, the VLJ enumerated the issue on appeal.  The VLJ obtained the Veteran's history concerning the underlying claimed disabilities, discussed her treatment history, and informed the Veteran what was the basis for why her claim had been denied, and what was necessary for a grant of service connection.  Evidence necessary to substantiate the claim was discussed and further VA examination was ordered.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.

All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.
In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is granted for disability resulting from disease or injury incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including psychosis, if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under DSM-IV; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends  38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In the present case, the claim was certified to the Board in March 2012.  Regardless, the evidence outlined below addresses both the DSM-IV and DSM-V and no assessment of PTSD in conformity therewith, or any psychosis,  has been competently assessed.

The Veteran seeks service connection for a psychiatric disability, including PTSD, MDD, anxiety disorder NOS, GAD and adjustment disorder.  She relates an onset of psychiatric and behavioral manifestations to service.  She has outlined various stressors, including an elective termination of pregnancy, and stated that she was sexually assaulted and/or harassed during service.  She references a service record relating to being hit in the eye by a man, whom she retaliated against by slicing him in the face with a broken bottle.  She also asserts fear of being hit by SCUD missiles while stationed in Saudi Arabia, and being near the 1996 Khobar Tower bombing.  

VA has not attempted to verify any stressors, as the Veteran has not provided sufficient detail.  The AOJ has conceded some stressors, however, and her service records document service in Saudi Arabia from January 1991 to May 1991.  In any event, resolution of the claim does not depend upon the sufficiency of any stressor information.  Due to the Veteran's presence in Saudi Arabia, for which she received hazard pay, fear of hostile military activity as a source of stress is certainly acknowledged.  

The Veteran's service treatment records document a history of elective abortion in 1987, as well as that she sustained an injury to her face when she was hit by a man's fist in November 1989.  The personnel records contain a memorandum relating to apparent Article 15 proceedings and related documents make no mention of any assault.  

Notably, the Veteran's service records contain a Comprehensive Clinical Evaluation Program record, in which the Veteran relates that she was exposed to "actual combat."  Her personnel records and DD Form 214 document service in Saudi Arabia, and that she served as a Food Service Specialist.  

September 1994 service records reflect a psychiatric complaint of sleep disturbance, worry, memory loss, fatigue and difficulty concentrating.  A provisional diagnosis of "PTSD/dysthymia/other" was made at this time.  The Veteran related stress on the job, as well as back pain, although she could not identify the cause of her symptoms.  The Veteran was referred to stress management in October 1994, as well.  Remaining service records do not indicate any psychiatric complaints or diagnoses.  

VA records reflect that in April 2009, the Veteran presented at the VA Access Clinic seeking assistance with financial stressors.  She then screened positive for PTSD, and reported having been sexually assaulted twice in college and twice on active duty.  VA records dated prior to this date do not refer to any psychiatric complaints or diagnoses.  See e.g. VA records dated December 2002, August 2003, and August 2005 noting negative psychiatric screenings, including for PTSD and depression.  The Veteran reported having seen many dead bodies in Saudi Arabia, reporting nightmares, avoidance of thoughts, startling and detachment.  She reported symptoms of GAD for the past 10 years, and panic attacks 6 months prior due to financial stress.  She denied mania or psychosis.  The note documents "[p]atient meets DSM-IV criteria for PTSD" and "combat trauma."  However, further evaluation and assessment was needed.  

In May 2009 the Veteran filed her claim for service connection of PTSD.  She related that she served during Operation Desert Storm from January to May 1991.  She related that she was close to battle proximity and witnessed many enemy deaths/corpses, as well as wounded.  She related having nightmares and feelings of anxiety since then, as well as feeling depressed and overwhelmed at times, more so lately.  She noted that she had been seen by VA Mental Health for stress related issues on the job and for personal issues. 

In August 2009, she was seen again by VA Mental Health.  At the time depressive symptoms were noted, as well as some PTSD symptoms, that had "somewhat abated over time."  Moderate depressive and PTSD symptoms were assessed.  She was prescribed medication.  

A September 2009 follow-up note shows that the Veteran stopped taking the medication, indicating it made her feel tired.  She reported mild depressive symptoms.  Mild PTSD and MDD were assessed.  

In an October 2009 statement, the Veteran related distress over the elective abortion she had in service.  She explained that she was pressured to have the abortion, and reported a history of mistrust of men.  She also related there were several incidents in service, including sexual assault and verbal threats.  In November 2009, the AOJ conceded the occurrence of stressors comprising the elective abortion and history of being hit in the face by a man reflected in the service records.

A VA record date in December 2009 reflects an assessment of MDD, and PTSD.  Later in December 2009, the Veteran was also afforded a VA examination.  

At the December 2009 VA examination, the Veteran reported a history of attempted date rape at age 20, prior to service.  With respect to service, she reported being "come on to," and also some interpersonal conflict, .e.g. an Article 15 for disrespect.  She identified her abortion as the most traumatic service experience.  The examiner found that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis, but did assess anxiety disorder, NOS.  The examiner found specifically that the Veteran did not meet the criteria for PTSD as she did not describe a traumatic stressor per the DSM-IV, or symptoms consistent with PTSD.  The claims file was then unavailable, but the examiner did not find a traumatic stressor.  She explained that the Veteran did appear to have anxiety related to financial stress and social isolation.  

In February 2010 an addendum was entered to the VA examination, which reflects review of the claims file by the examiner.  The Veteran was then examined, and reported financial stress.  She denied depression, but reported anxiety.  She denied flashbacks, nightmares and avoidance of triggers.  The examiner reiterated that her anxiety was secondary to psychosocial issues (unemployment and financial stress), rather than any military events.  She cited that the Veteran did not have any mental health treatment for 10 years following discharge.

Subsequent VA records do reflect MDD and possible PTSD, as well as anxiety and financial burden.  However, PTSD was removed from the problem list by a VA doctor in February 2010, based upon the VA examination.  See VA records dated in February, March and April 2010.  

Apparently, based upon the initial indication of PTSD, in August 2011 the Veteran was accepted into a research study involving the feasibility and safety of aerobic exercise for women with PTSD.  A contemporaneous screen for PTSD was negative.  In September 2011, she was removed from the study as she did not meet the PTSD protocol's severity requirements.  

In February 2014, the Board remanded the claim.  In April 2014, the Veteran was afforded another VA examination.  Examination at this time once again did not result in assessment of PTSD, under either the DSM-IV or DSM-V.  Rather, the examiner assessed adjustment disorder with mixed anxiety and depressed mood.  

The examiner explained that the Veteran's symptoms did not meet DSM-IV or V criteria, even conceding the occurrence of stressors.  The examiner noted that the Veteran was inconsistent in describing her presence at the Khobar Tower bombing, and found that the Veteran did not indicate any current symptoms with an etiological nexus to her tour in Southwest Asia.  She explained that the Veteran's current mental illness symptoms were mild and related to current psychosocial stressors, as previously noted.  The examiner found the Veteran's psychiatric disability was due to post-military psychosocial stressors.  

In August 2014, the Board last remanded the claim, particularly to have the VA examiner address the history of various psychiatric assessments and indications present at any course during the claim process.  McClain v. Nicholson, 21 Vet. App. 219 (2007).  In October 2014, she was again afforded a VA examination.  

The examination report reflects that the VA examiner thoroughly considered the service records, noting the aforementioned 1994 history of provisional diagnosis of PTSD/dysthymia/other.  The Veteran then denied having been present at the Khobar towers at the time of the truck bomb attack, and denied any sexual assault, rather describing that her peers had encouraged her to have sex with their Sergeant.  She also described being shoved, and being in a foxhole, although she stated that she was held back from combat.  The history of abortion was noted as well.  

With respect to the 1994 assessment, the examiner explained that the records did not indicate a PTSD diagnosis and that the Veteran had not been referred to psychiatry or treatment after this notation.  She acknowledged work stress documented in the personnel record, but did not find that PTSD was assessed.  

In terms of any other psychiatric diagnoses (MDD, GAD, anxiety NOS) the examiner explained that there was no indication of any nexus to military service.  She explained rather that there was clear evidence that her symptoms are related to or caused by post-military psychosocial stressors clearly identified in the record.  She concluded that the Veteran's anxiety and depression were not related to service, but current psychosocial stressors.  

The Board notes that the Veteran does have a conceded stressor.  However, the presence of a stressor, by itself, is not sufficient to warrant a diagnosis of PTSD.  Here, the medical evidence of record indicates that, despite the presence of a stressor, the Veteran does not have PTSD according to the DSM-IV or DSM-V criteria.

The Board acknowledges that the service records document a provisional diagnosis of PTSD in 1994.  However, subsequent service records do not indicate any psychiatric treatment or diagnosis.  Thereafter, the record indicates it is not until 2009 that the Veteran sought treatment in the context of current psychosocial issues.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Admittedly, the Veteran was initially indicated as provisionally having PTSD in April 2009 and even briefly considered for an exercise study for women with PTSD in August 2011.  However, VA examinations have made clear that there has not been a DSM-IV or DSM-VI diagnosis of PTSD, and PTSD was removed from the Veteran's VA problem list.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As there is no competent lay evidence of record and the medical evidence does not indicate a diagnosis of PTSD that has been made in accordance with the DSM-IV or DSM-V the Board finds that the preponderance of the evidence is against a finding of a current diagnosis.  As there is not a current diagnosis of PTSD, the first element is not met and service connection is not warranted for PTSD  38 C.F.R. § 3.304(f), 4.125(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. 

Likewise, the Board acknowledges that the service record referring to the provisional PTSD diagnosis, also notes provisional diagnoses of dysthymia (depression) and "other."  The Veteran has indicated having had psychiatric symptoms in and since service, and she is competent do so.  Lay evidence is certainly capable of describing one's state of emotion, it is not necessarily competent to diagnose a specific underlying a psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as explained above, the record does not indicate that the Veteran received mental health treatment until about 10 years following her discharge, or 15 years following this note.  Maxson, supra.  

In terms of reported history, the Board must address the credibility of the Veteran's statements.  Throughout the course of the claim, the Veteran has stated that she was sexually assaulted in service, in the presence of SCUD missiles, saw bodies and was present at the Khobar Tower bombing.  However, during recent VA examination she denied having been sexually assaulted or being present at the Khobar Tower during the bombing, which occurred in 1996.  These contradictions lead the Board to find that the Veteran's historical reports lack credibility.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The evidence indicates beyond a preponderance that the Veteran's assessed psychiatric disabilities are due to post-service psychosocial stressors.  VA records demonstrate that in April 2009 the Veteran presented to the VA Access Clinic seeking assistance with financial stressors.  She initially screened positive for PTSD, but as outlined above, this condition has not been assessed.  In regard to her remaining claimed psychiatric disabilities, it is not until about 10 years following her discharge that she first sought mental health treatment.  Maxson, supra.  Repeated VA examinations based on review of the pertinent evidence and examination of the Veteran have indicated that the Veteran's assessed psychiatric disabilities are due to post-service psychosocial stressors, beginning in April 2009.  McClain, supra.  Thus, service connection for a psychiatric disability, do include MDD, anxiety disorder NOS, GAD, and adjustment disorder is not warranted.  Gilbert, supra.  

Lastly, service connection is not warranted on a presumptive basis for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  None of the Veteran's various diagnoses is eligible for service connection as a chronic disease.  38 C.F.R. § 3.309(a).  Although the term "psychosis" is a listed chronic disease, none of the Veteran's diagnoses is encompassed by that term, and psychosis has never been assessed or complained of.  See 38 C.F.R. §§ 3.309(a), 3.384.  As such, service connection based on the presumption in favor of chronic diseases cannot be granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, anxiety disorder NOS, GAD and adjustment disorder with mixed anxiety and depressed mood, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


